            Case 7:18-cv-10334-CS Document 95 Filed 11/25/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------ x
 LU WAN,
 individually and on behalf of others similarly situated,
                                               Plaintiff,              Case No. 18-cv-10334 (CS)

                                 v.                                     [PROPOSED]
                                                                        JUDGMENT
 YWL USA INC.
         d/b/a Buddha Asian Bistro Sushi Hibachi Steak
         House,
 AI QIN CHEN, and
 JANE DOE,
                                              Defendants.
 ------------------------------------------------------------------ x

The Honorable Cathy Siebel, District Judge:


        WHEREAS Defendants YWL USA INC. d/b/a Buddha Asian Bistro Sushi Hibachi Steak

House and AI QIN CHEN, by their attorney Bingchen Li of the Law Office of Z. Tan, PLLC,

having offered, pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, to allow judgment

in favor of Plaintiff LU WAN to be taken against them in the amount of $15,000.00 plus such

attorney fees, costs, and other expenses as the Court shall deem reasonable upon Plaintiff’s motion

pursuant to Rule 54 of the Federal Rules of Civil Procedure;

        WHEREAS such offer was made for the purposes specified in Rule 68 and is not to be

construed as an admission that YWL USA INC. d/b/a Buddha Asian Bistro Sushi Hibachi Steak

House and AI QIN CHEN are liable in this action or that LU WAN has suffered any damage; and

        WHEREAS LU WAN, by their attorney Aaron B. Schweitzer of Troy Law, PLLC, on

November 10, 2020 served notice that she had accepted that offer;

        It is hereby ORDERED, ADJUGED, AND DECREED: that

       1.     LU WAN is entitled to a judgment against YWL USA INC. d/b/a Buddha Asian
Bistro Sushi Hibachi Steak House and AI QIN CHEN, jointly and severally, in the amount of
$15,000.00;
          Case 7:18-cv-10334-CS Document 95 Filed 11/25/20 Page 2 of 2




      2.     LU WAN is entitled to an award of attorneys’ fees against YWL USA INC. d/b/a
Buddha Asian Bistro Sushi Hibachi Steak House and AI QIN CHEN, jointly and severally, for
$                   .      ;

        3.     LU WAN is entitled to an award of costs and expenses against YWL USA INC.
d/b/a Buddha Asian Bistro Sushi Hibachi Steak House and AI QIN CHEN, jointly and severally,
jointly and severally, for $               .     ; and

       4.       To the extent any amounts remain unpaid upon the expiration of ninety (90) days
following the issuance of judgment, or ninety (90) days after the expiration of time to appeal if no
appeal is then pending, whichever is later, the total amount of judgment shall automatically
increase by fifteen percent (15%) as required by Section 198(4) of the New York Labor Law.

       Accordingly, judgment is entered and the case is closed.




Dated: _______________                            _______________________________
                                                     Cathy Siebel, U.S.D.J.
